UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7669



WAYNE DOUGLAS BUTTS,

                                               Plaintiff - Appellant,

             versus


ROGER PHILLIPS, MD/Attending; MARY TARNOWSKI,
Administrator, Correctional Medical Services,
Inc., Subsidiary of Spectrum, Inc.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-00-632-2)


Submitted:    March 31, 2003                    Decided:   May 1, 2003


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Douglas Butts, Appellant Pro Se. John David McChesney, RAWLS
& MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Douglas Butts appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Butts v. Phillips,

No. CA-00-632-2 (E.D. Va. filed Oct. 21, 2002, entered Oct. 22,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2